United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
               IN THE UNITED STATES COURT OF APPEALS             February 20, 2004
                       FOR THE FIFTH CIRCUIT
                                                              Charles R. Fulbruge III
                                                                      Clerk

                             No. 03-10523
                           Summary Calendar



                      UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                versus

                         FRANCISCO TURLINGTON,

                                                     Defendant-Appellant.



          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 4:02-CR-222-ALL-A


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

          Francisco    Turlington    appeals   his    24-month     sentence

following his guilty-plea conviction for making false statements to

federal investigators.    The investigation stemmed from allegations

that Turlington, a correctional officer, was having sexual rela-

tions with female inmates.          The investigation confirmed that

Turlington had 30 sexual encounters with six different inmates.



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
            Turlington contends that the district court erred in

departing   upward   to   a   sentence   of   24   months’   imprisonment.

Turlington argues that the district court’s justification for the

upward departure, that U.S.S.G. §§ 3D1.2 and 3D1.4 would assign one

unit for each sexual encounter, as opposed to one unit per victim,

and that the resulting guideline range did not adequately reflect

the seriousness of the crimes, was incorrect.

            Whether the standard of review is abuse of discretion or

de novo, the district court did not err in its grouping analysis

under U.S.S.G. § 3D1.4.       See United States v. Bell, 351 F.3d 672,

675-77 (5th Cir. 2003); U.S.S.G. § 3D1.4.          Moreover, the district

court gave acceptable reasons for departing, and the extent of the

departure was reasonable.       See United States v. Ashburn, 38 F.3d
803, 807 (5th Cir. 1994)(en banc).

            AFFIRMED.




                                     2